UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6517


DMITRY PRONIN,

                    Plaintiff - Appellant,

             v.

SHERIFF J. AL CANNON, JR.; M. MARSILLO; T. M. EVANS; THEODOLPH
JACOBS; SHAUNESSY; LATTIMORE; J. KATHIE BOWEN; GERALD
MATTHEW AUERBACH; TERRY JACKSON; MAZATTI,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. David C. Norton, District Judge. (5:19-cv-00594-DCN)


Submitted: December 17, 2021                                      Decided: January 5, 2022


Before GREGORY, Chief Judge, MOTZ, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Dmitry Pronin, Appellant Pro Se. Elloree Ann Ganes, HOOD LAW FIRM, Charleston,
South Carolina; Stephen Lynwood Brown, Russell Grainger Hines, CLEMENT RIVERS,
LLP, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dimitry Pronin appeals the district court’s order accepting the recommendation of

the magistrate judge and denying relief on Pronin’s 42 U.S.C. § 1983 complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Pronin v. Cannon, No. 5:19-cv-00594-DCN (D.S.C. Mar. 15,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2